Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into effective
as of October __, 2007 (the “Effective Date”) by and among INSERT THERAPEUTICS
(“Insert”), CALANDO PHARMACEUTICALS (“Calando”) (collectively, the “Companies”),
and LARRY STAMBAUGH (the “Executive”). The Companies and the Executive are
hereinafter collectively referred to as the “Parties”, and individually referred
to as a “Party”.

RECITALS

A. The Companies desire assurance of the association and services of the
Executive in order to retain the Executive’s experience, skills, abilities,
background and knowledge, and is willing to engage the Executive’s services on
the terms and conditions set forth in this Agreement.

B. The Executive desires to be in the employ of the Companies, and is willing to
accept such employment on the terms and conditions set forth in this Agreement.

C. The Parties anticipate that, shortly following the execution of this
Agreement, Insert and Calando shall merge into a single entity (the “Merged
Entity”), and that Executive shall thereafter perform the services described
herein on behalf of the Merged Entity.

AGREEMENT

In consideration of the foregoing Recitals and the mutual promises and covenants
herein contained, and for other good and valuable consideration, the Parties,
intending to be legally bound, agree as follows:

 

  1. EMPLOYMENT.

1.1 Term. The Companies hereby employ the Executive, and the Executive hereby
accepts employment with the Companies, upon the terms and conditions set forth
in this Agreement. The term of this Agreement shall begin on the Effective Date
and shall continue until it is terminated pursuant to Section 4 herein (the
“Term”). The initial term of this Agreement shall be for a period of (i) three
years after the Effective Date of this Agreement (“Initial Term”); or (ii) the
date upon which Executive’s employment is terminated in accordance with
Section 4. This Agreement shall be automatically renewed for additional one
(1) year terms (each an “Extension Term”) upon the expiration of the Initial
Term and each Extension Term, unless either party gives the other party a
written notice of termination not less than thirty (30) days prior to the date
of expiration of the Initial Term or any Extension Term (together, the Initial
Term and all Extension Terms are referred to herein as the “Term”). Where the
Agreement is terminated upon notice and the expiration of the Initial Term or an
Extension Term, the Company shall pay to Executive all compensation to which
Executive is entitled up through the effective date of termination according to
its normal payroll practices, and the Company shall not have any further
obligations under this Agreement. It is expected that the Executive’s first day
of work for the Companies shall be November 1, 2007.

 

1.



--------------------------------------------------------------------------------

1.2 Title. The Executive shall be the President and Chief Executive Officer of
Insert and the President and Chief Executive Officer of Calando, and shall also
serve in such other capacity or capacities as the Boards of Directors (the
“Boards”) of the Companies may from time to time prescribe. The Executive shall
also serve as a member of the Companies’ Boards. Following the anticipated
merger of the Companies into the Merged Entity, the Executive shall serve as the
President and Chief Executive Officer of the Merged Entity and shall also serve
on the Board of the Merged Entity.

1.3 Duties. The Executive shall do and perform all services, acts or things
necessary or advisable to manage and conduct the business of the Companies and
that are normally associated with the position of President and Chief Executive
Officer. The Executive shall report to the Companies’ Boards.

1.4 Policies and Practices. The employment relationship between the Parties
shall be governed by this Agreement and by the policies and practices
established by the Companies and the Companies’ Boards. In the event that the
terms of this Agreement differ from or are in conflict with the Companies’
policies or practices or the Companies’ Employee Handbooks, this Agreement shall
control.

1.5 Location. Unless the Parties otherwise agree in writing, during the Term the
Executive shall perform the services the Executive is required to perform
pursuant to this Agreement in San Diego, California; provided, however, that the
Companies may from time to time require the Executive to travel temporarily to
other locations in connection with the Companies’ business.

 

  2. LOYAL AND CONSCIENTIOUS PERFORMANCE; NONCOMPETITION.

2.1 Loyalty. During the Executive’s employment by the Companies, the Executive
shall devote the Executive’s full business energies, interest, abilities and
productive time to the proper and efficient performance of Executive’s duties
under this Agreement. Notwithstanding the foregoing, the Executive and the
Companies agree that the Executive may (1) serve as a member of the Boards of
Directors of Precision, Elixir Industries, and Axtel, Inc.; and (2) serve as the
Chairman of the Board of Directors of a yet-to-be-formed subsidiary of Virtual
Reality Medical Center; provided that such service does not materially interfere
with the Executive’s duties for the Companies.

2.2 Agreement not to Participate in Companies’ Competitors. During the Term, the
Executive agrees not to acquire, assume or participate in, directly or
indirectly, any position, investment or interest known by Executive to be
adverse or antagonistic to the Companies, their business, or prospects,
financial or otherwise, or in any company, person, or entity that is, directly
or indirectly, in competition with the business of the Companies or any of their
Affiliates. Ownership by the Executive, in professionally managed funds over
which the Executive does not have control or discretion in investment decisions,
or as a passive investment, of less than two percent (2%) of the outstanding
shares of capital stock of any corporation with one or more classes of its
capital stock listed on a national securities exchange or publicly traded on the
Nasdaq Stock Market or in the over-the-counter market shall not constitute a
breach of this Section 2.3.

 

2.



--------------------------------------------------------------------------------

  3. COMPENSATION OF THE EXECUTIVE.

3.1 Base Salary. The Companies shall pay the Executive a combined base salary at
the rate of four hundred thousand dollars ($400,000) per year (the “Base
Salary”), less payroll deductions and all required withholdings, payable in
regular periodic payments in accordance with the Companies’ normal payroll
practices. Such Base Salary shall be prorated for any partial year of employment
on the basis of a 365-day fiscal year.

3.2 Annual Bonus. In addition to the Base Salary, the Executive shall be
eligible for an annual bonus of up to 50% of the Executive’s Base Salary as is
then in effect, based on the Executive’s achievement of performance milestones
to be established for the Executive each year by the Companies’ Boards in
consultation with the Executive. Any annual bonus earned by Executive will be
paid within two-and-one-half months of the end of the year in which it was
earned.

3.1 Stock Options.

3.1.1 Option Grants. Subject to the approval of the Boards of Insert, Calando,
and Arrowhead Research Corporation (“Arrowhead”), and subject to the terms of
Insert’s, Calando’s, and Arrowhead’s respective Equity Incentive Plans (the
“Plans”), the Executive will be granted all of the following (collectively, the
“Options”):

(i) an option to purchase a number of shares of Insert’s common stock that is
not less than five percent (5%) of Insert’s outstanding common stock, which
percentage shall be based on the fully-diluted capitalization of Insert
immediately following the grant of the option, at an exercise price per share
equal to the fair market value of a share of Insert’s common stock on the date
of the grant;

(ii) an option to purchase a number of shares of Calando’s common stock that is
not less than five percent (5%) of Calando’s outstanding common stock, which
percentage shall be based on the fully-diluted capitalization of Calando
immediately following the grant of the option, at an exercise price per share
equal to the fair market value of a share of Calando’s common stock on the date
of the grant; and

(iii) an option to purchase 100,000 shares of Arrowhead’s common stock at an
exercise price equal to the closing price of a share of Arrowhead’s common stock
on the NASDAQ exchange on the later of (a) the Executive’s start date; and
(b) the date Arrowhead’s Board approves the option.

The Options shall be immediately fully exercisable and shall vest in accordance
with Section 3.1.2 below. The Executive’s right to exercise the shares, the
Companies’ and Arrowhead’s repurchase rights with respect to any exercised
unvested shares, and all other rights and obligations with respect to the
Option, will be as set forth in the stock option agreement, grant notice and
applicable Plans.

 

3.



--------------------------------------------------------------------------------

3.1.2 Vesting. The Options shall vest as follows: 12.5% of the shares subject to
each of the three Options shall vest on the six (6) month anniversary of the
Effective Date. The remaining 87.5% of the shares subject to the Options shall
vest in equal monthly installments on the last calendar day of each month for
the 42-month period thereafter.

3.1.3 Incentive Stock Option. To the maximum extent possible, the Options shall
be Incentive Stock Options as such term is defined in Section 422 of the
Internal Revenue Code of 1986, as amended.

3.2 Employment Taxes. All of the Executive’s compensation shall be subject to
customary withholding taxes and any other employment taxes as are commonly
required to be collected or withheld by the Companies.

3.3 Vacation. The Executive shall be entitled to four (4) weeks of paid vacation
per year. Benefits. The Executive shall, in accordance with Arrowhead’s policies
and the terms of the applicable plan documents, be eligible to participate in
the various employee benefit plans and programs offered by Arrowhead, including
but not limited to health, dental, and vision, life, and disability insurance
benefits and Arrowhead’s 401(k) plan.

3.4 Expense Reimbursements. The Companies will reimburse the Executive for all
reasonable business expenses Executive incurs in conducting his duties
hereunder, pursuant to the Companies’ usual expense reimbursement policies.

 

  4. TERMINATION.

4.1 Termination By the Companies. The Executive’s employment with the Companies
is at will and may be terminated by the Companies at any time and for any reason
or for no reason, including but not limited to under the following conditions:

4.1.1 Termination for Death or Disability. The Executive’s employment with the
Companies shall automatically terminate effective upon the date of the
Executive’s death or Complete Disability (as defined below), provided, however,
that this Section 4.1.1 shall in no way limit the Companies’ obligation to
provide such reasonable accommodations to the Executive as may be required by
law.

4.1.2 Termination by the Companies For Cause. The Companies may terminate the
Executive’s employment under this Agreement for “Cause” (as defined below) by
delivery of written notice to the Executive specifying the Cause or Causes
relied upon for such termination. Any notice of termination given pursuant to
this Section 4.1.2 shall effect termination as of the date of the notice, or as
of such other date as specified in the notice.

4.1.3 Termination by the Companies Without Cause. The Companies may terminate
the Executive’s employment under this Agreement without Cause at any time and
for any reason, or for no reason. Such termination shall be effective on the
date the Executive is so informed, or as otherwise specified by the Companies.

 

4.



--------------------------------------------------------------------------------

4.2 Termination By The Executive. The Executive’s employment with the Companies
is at will and may be terminated by the Executive at any time and for any reason
or for no reason, including but not limited to under the following conditions:

4.2.1 Good Reason. The Executive may terminate his employment under this
Agreement for “Good Reason” (as defined below) in accordance with the procedures
specified in Section 4.6.2 below.

4.2.2 Without Good Reason. The Executive may terminate the Executive’s
employment hereunder for other than Good Reason upon thirty (30) days written
notice to the Companies.

4.3 Termination by Mutual Agreement of the Parties. The Executive’s employment
pursuant to this Agreement may be terminated at any time upon a mutual agreement
in writing of the Parties. Any such termination of employment shall have the
consequences specified in such agreement.

4.4 Compensation Upon Termination.

4.4.1 Death or Complete Disability. If the Executive’s employment shall be
terminated by death or Complete Disability as provided in Section 4.1.1, the
Companies shall pay to the Executive, or to the Executive’s heirs, the
Executive’s Base Salary and accrued and unused vacation benefits earned through
the date of termination at the rate in effect at the time of termination, less
standard deductions and withholdings.

4.4.2 With Cause or Without Good Reason. If the Executive’s employment shall be
terminated by the Companies for Cause, or if the Executive terminates his
employment hereunder without Good Reason, the Companies shall pay the
Executive’s Base Salary and accrued and unused vacation benefits earned through
the date of termination at the rate in effect at the time of termination, less
standard deductions and withholdings.

4.4.3 Without Cause or For Good Reason Not In Connection with a Change in
Control. If the Companies terminate the Executive’s employment without Cause, or
if the Executive terminates his employment for Good Reason, at any time other
than during the three (3) months immediately preceding, or the twelve
(12) months immediately following, a Change in Control (as defined below) of
Insert, Calando, or the Merged Entity, the Companies shall pay the Executive’s
Base Salary and accrued and unused vacation earned through the date of
termination, at the rate in effect at the time of termination, less standard
deductions and withholdings. In addition, upon the Executive’s furnishing to the
Companies a waiver and release of claims in the form attached hereto as
Exhibit A (the “Release”) within the time period set forth therein, but in no
event later than forty-five days following Executive’s termination, and permits
the Release to become effective in accordance with its terms, the Executive
shall be entitled to the following:

 

5.



--------------------------------------------------------------------------------

(i) an amount equal to six (6) months of the Executive’s Base Salary in effect
at the time of termination (calculated prior to any reduction in Base Salary
that would give rise to the Executive’s right to resign for Good Reason pursuant
to Section 4.6.2(iii)), less standard deductions and withholdings, to be paid to
the Executive in a single lump sum within five (5) days of the effective date of
the Release (as defined therein); and

(ii) in the event the Executive timely elects continued coverage under COBRA,
the Companies will pay the same portion of the Executive’s COBRA health
insurance premiums as the percentage of health insurance premiums it paid during
the Executive’s employment for the twelve (12) month period commencing on the
first day of the first full calendar month following the effective date of the
Release; and

(iii) if the termination date is on or before the first anniversary of the
Effective Date, vesting of the Executive’s Options shall be accelerated such
that, on the effective date of the Release, the Executive shall receive
immediate accelerated vesting of the number of shares subject to each of the
three Options that will bring the Executive’s total percentage of vested shares
under each of the three Options to 20%. For example, if the Executive’s
employment were terminated three (3) months after the Effective Date, the
Executive would be entitled to immediate accelerated vesting of 20% of the
shares subject to each of the three Options. If the Executive’s employment were
terminated six (6) months and one day after the Effective Date, such that the
Executive would already be vested in 12.5% of the shares subject to each of the
three Options under Section 3.1.2, the Executive would be entitled to immediate
accelerated vesting of 7.5% of the shares subject to each of the three Options.

4.4.4 Without Cause or For Good Reason In Connection with a Change in Control.
If the Companies terminate the Executive’s employment without Cause, or if the
Executive terminates his employment for Good Reason, at any time during the
three (3) months immediately preceding, or the twelve (12) months immediately
following, a Change in Control of Insert, Calando, or the Merged Entity, the
Companies shall pay the Executive’s Base Salary and accrued and unused vacation
earned through the date of termination, at the rate in effect at the time of
termination, less standard deductions and withholdings. In addition, if the
Executive furnishes to the Companies the Release within the time period set
forth therein, but in no event later than forty-five days following Executive’s
termination, and permits the Release to become effective in accordance with its
terms, the Executive shall be entitled to the following:

(i) an amount equal to twelve (12) months of the Executive’s Base Salary in
effect at the time of termination (calculated prior to any reduction in Base
Salary that would give rise to the Executive’s right to resign for Good Reason
pursuant to Section 4.6.2(iii)), less standard deductions and withholdings, to
be paid to the Executive in a single lump sum within five (5) days of the
effective date of the Release; and

(ii) in the event the Executive timely elects continued coverage under COBRA,
the Companies will pay the same portion of the Executive’s COBRA health
insurance premiums as the percentage of health insurance premiums it paid during
the Executive’s employment for the twelve (12) month period commencing on the
first day of the first full calendar month following the effective date of the
Release; and

 

6.



--------------------------------------------------------------------------------

4.5 the vesting of the shares subject to each of the three Options shall be
accelerated such that, on the effective date of the Release, the Executive shall
receive immediate accelerated vesting of one hundred percent (100%) of the
shares subject to each of the three Options.

4.6 Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

4.6.1 Complete Disability. “Complete Disability” shall mean the inability of the
Executive to perform the Executive’s duties under this Agreement, whether with
or without reasonable accommodation, because the Executive has become
permanently disabled within the meaning of any policy of disability income
insurance covering employees of either of the Companies then in force. In the
event the Companies have no policy of disability income insurance covering
employees of the Companies in force when the Executive becomes disabled, the
term “Complete Disability” shall mean the inability of the Executive to perform
the Executive’s duties under this Agreement, whether with or without reasonable
accommodation, by reason of any incapacity, physical or mental, which the
Companies’ Boards, based upon medical advice or an opinion provided by a
licensed physician acceptable to the Boards, determines to have incapacitated
the Executive from satisfactorily performing all of the Executive’s usual
services for the Companies, with or without reasonable accommodation, for a
period of at least one hundred twenty (120) days during any twelve (12) month
period (whether or not consecutive). Based upon such medical advice or opinion,
the determination of the Boards shall be final and binding and the date such
determination is made shall be the date of such Complete Disability for purposes
of this Agreement.

4.6.2 Good Reason. “Good Reason” for the Executive to terminate the Executive’s
employment hereunder shall mean the occurrence of any of the following events
without the Executive’s consent:

(i) a material reduction in Executive’s duties, authority, or responsibilities
relative to the duties, authority, or responsibilities in effect immediately
prior to such reduction;

(ii) the relocation of the Executive’s principal place of business to a point
more than twenty-five (25) miles from San Diego, California; or

(iii) a material reduction by the Companies of the Executive’s Base Salary as
initially set forth herein or as the same may be increased from time to time.

Provided however that, such termination by the Executive shall only be deemed
for Good Reason pursuant to the foregoing definition if: (i) the Executive gives
the Companies written notice of the intent to terminate for Good Reason within
thirty (30) days following the first occurrence of the condition(s) that the
Executive believes constitutes Good Reason, which notice shall describe such
condition(s); (ii) the Companies fail to remedy such condition(s) within thirty
(30) days following receipt of the written notice (the “Cure Period”); and
(iii) the Executive terminates his employment within thirty (30) days following
the end of the Cure Period.

 

7.



--------------------------------------------------------------------------------

4.6.3 Cause. “Cause” for the Companies to terminate the Executive’s employment
hereunder shall mean the occurrence of any of the following events:

(i) the Executive’s conviction of any felony or crime involving moral turpitude;

(ii) the Executive’s engaging or in any manner participating in any activity
that violates any provisions of the Executive’s Proprietary Information and
Inventions Agreement with the Companies;

(iii) the Executive’s engaging or in any manner participating in any material
act of misconduct against the Companies, their Affiliates, employees, agents or
customers, including but not limited to fraud or the use or intentional
appropriation for his personal use or benefit of any funds or properties of the
Companies not authorized by the Board to be so used or appropriated;

(iv) the Executive’s breach of this Agreement or of a policy or procedure of the
Companies that results in material injury the Companies;

(v) the Executive’s refusal to implement or follow a lawful policy or directive
of the Companies following a written request or order to do so; or

(vi) the Executive’s failure to perform the Executive’s job duties diligently
and/or professionally, if Executive fails to cure said failure within thirty
(30) days of receiving written notice from the Companies.

4.6.4 Change in Control. For purposes of this Agreement, “Change in Control”
means: (i) a sale of all or substantially all of the assets of Insert, Calando,
or the Merged Entity; (ii) a merger or consolidation in which Insert, Calando,
or the Merged Entity is not the surviving entity and in which the holders of
Insert’s, Calando’s, or the Merged Entity’s outstanding voting stock immediately
prior to such transaction own, immediately after such transaction, securities
representing less than fifty percent (50%) of the voting power of the entity
surviving such transaction or, where the surviving entity is a wholly-owned
subsidiary of another entity, the surviving entity’s parent; (iii) a reverse
merger in which Insert, Calando, or the Merged Entity is the surviving entity
but the shares of Common Stock outstanding immediately preceding the merger are
converted by virtue of the merger into other property, whether in the form of
securities of the surviving entity’s parent, cash or otherwise, and in which the
holders of the Insert’s, Calando’s, or the Merged Entity’s outstanding voting
stock immediately prior to such transaction own, immediately after such
transaction, securities representing less than fifty percent (50%) of the voting
power of Insert, Calando, or the Merged Entity, or where Insert, Calando, or the
Merged Entity is a wholly-owned subsidiary of another entity, Insert’s,
Calando’s, or the Merged Entity’s parent; or (iv) an acquisition by any person,
entity or group within the meaning of Section 13(d) or 14(d) of the Exchange
Act, or any comparable successor provisions (excluding any employee benefit
plan, or related trust, sponsored or maintained by the Insert, Calando, or the
Merged Entity or subsidiary of Insert, Calando, or the Merged Entity or other
entity controlled by Insert, Calando, or the Merged Entity) of the beneficial
ownership (within the

 

8.



--------------------------------------------------------------------------------

meaning of Rule 13d-3 promulgated under the Exchange Act, or comparable
successor rule) of securities of Insert, Calando, or the Merged Entity
representing at least seventy five percent (75%) of the combined voting power
entitled to vote in the election of directors; provided, however, that nothing
in this paragraph shall apply to a sale of assets, merger or other transaction
effected exclusively for the purpose of changing the domicile of Insert,
Calando, or the Merged Entity. Notwithstanding the foregoing, the anticipated
merger of Insert and Calando into the Merged Entity shall not constitute a
Change in Control for purposes of this Agreement.

4.7 Parachute Payment. If any payment or benefit the Executive would receive
pursuant to this Agreement (“Payment”) would (i) constitute a “Parachute
Payment” within the meaning of Section 280G of the Internal Revenue Code (the
“Code”), and (ii) but for this sentence, be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then such Payment shall be reduced
to the Reduced Amount. The “Reduced Amount” shall be either (x) the largest
portion of the Payment that would result in no portion of the Payment being
subject to the Excise Tax or (y) the largest portion of the Payment, which such
amount, after taking into account all applicable federal, state and local
employment taxes, income taxes, and the Excise Tax (all computed at the highest
applicable marginal rate), results in the Executive’s receipt, on an after-tax
basis, of the greater amount of the Payment notwithstanding that all or some
portion of the Payment may be subject to the Excise Tax. If a reduction in
payments or benefits constituting Parachute Payments is necessary so that the
Payment equals the Reduced Amount, reduction shall occur in the following order
unless the Executive elects in writing a different order (provided, however,
that such election shall be subject to the Companies’ approval if made on or
after the effective date of the event that triggers the Payment): reduction of
cash payments; cancellation of accelerated vesting of stock awards; reduction of
employee benefits. In the event that acceleration of vesting of stock award
compensation is to be reduced, such acceleration of vesting shall be cancelled
in the reverse order of the date of grant of the Executive’s stock awards unless
the Executive elects in writing a different order for cancellation.

An accounting firm then engaged by either of the Companies for general audit
purposes shall perform the foregoing calculations. The Companies shall bear all
expenses with respect to the determinations by such accounting firm required to
be made hereunder.

The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to the
Executive and the Companies within fifteen (15) calendar days after the date on
which the Executive’s right to a Payment is triggered (if requested at that time
by the Executive or the Companies) or such other time as requested by the
Executive or the Companies. If the accounting firm determines that no Excise Tax
is payable with respect to a Payment, either before or after the application of
the Reduced Amount, it shall furnish the Executive and the Companies with an
opinion reasonably acceptable to the Executive that no Excise Tax will be
imposed with respect to such Payment. Any good faith determinations of the
accounting firm made hereunder shall be final, binding and conclusive upon the
Executive and the Companies.

4.8 Application of Internal Revenue Code Section 409A. Severance benefits
payable pursuant to this Agreement are to be payable pursuant to the “short-term
deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury Regulations.

 

9.



--------------------------------------------------------------------------------

  5. EXECUTIVE TERMINATION OBLIGATIONS.

Upon termination of Executive’s employment, Executive shall be deemed to have
resigned from all offices and directorships then held with the Companies.
Following any termination of employment, Executive shall cooperate with the
Companies in the winding up of pending work on behalf of the Companies and the
orderly transfer of work to other employees. Executive shall also cooperate with
the Companies in the defense of any action brought by any third party against
any of the Companies that relates to Executive’s employment by the Companies.
Executive further agrees that all property (including without limitation all
equipment, tangible proprietary information, documents, records, notes,
contracts and computer-generated materials) furnished to or created or prepared
by Executive incident to Executive’s employment belongs to the Companies and
shall be promptly returned to the Companies upon termination of Executive’s
employment, Executive shall comply with Executive’s continuing obligations under
the proprietary information and inventions agreement executed by Executive.]

 

  6. CONFIDENTIAL AND PROPRIETARY INFORMATION.

As a condition of employment, the Executive agrees to execute and abide by the
Companies’ standard form of proprietary information and inventions agreement.

 

  7. ASSIGNMENT AND BINDING EFFECT.

This Agreement shall be binding upon and inure to the benefit of the Executive
and the Executive’s heirs, executors, personal representatives, assigns,
administrators and legal representatives. Because of the unique and personal
nature of the Executive’s duties under this Agreement, neither this Agreement
nor any rights or obligations under this Agreement shall be assignable by the
Executive. This Agreement shall be binding upon and inure to the benefit of the
Companies and their successors, assigns and legal representatives, including but
not limited to the Merged Entity. Any such successor of the Companies will be
deemed substituted for the Companies under the terms of this Agreement for all
purposes. For this purpose, “successor” means any person, firm, corporation or
other business entity which at any time, whether by purchase, merger or
otherwise, directly or indirectly acquires all or substantially all of the
assets or business of the Companies, including but not limited to the Merged
Entity.

 

10.



--------------------------------------------------------------------------------

  8. NOTICES.

All notices or demands of any kind required or permitted to be given by the
Companies or the Executive under this Agreement shall be given in writing and
shall be personally delivered (and receipted for) or faxed during normal
business hours or mailed by certified mail, return receipt requested, postage
prepaid, addressed as follows:

If to the Companies:

Insert Therapeutics, Inc.

129 North Hill Street, Suite 104

Pasadena, CA 91106

Calando Pharmaceuticals, Inc.

2585 Nina Street

Pasadena, CA 91107

With a copy to:

Arrowhead Research Corporation

201 South Lake Avenue, Suite 703

Pasadena, CA 91101

If to the Executive:

Larry G. Stambaugh

Address

Any such written notice shall be deemed given on the earlier of the date on
which such notice is personally delivered or three (3) days after its deposit in
the United States mail as specified above. Either Party may change its address
for notices by giving notice to the other Party in the manner specified in this
section.

 

  9. CHOICE OF LAW.

This Agreement is made in the State of California. This Agreement shall be
construed and interpreted in accordance with the internal laws of the State of
California.

 

  10. INTEGRATION.

This Agreement, including Exhibit A, contains the complete, final and exclusive
agreement of the Parties relating to the terms and conditions of the Executive’s
employment and the termination of Executive’s employment, and supersedes all
prior and contemporaneous oral and written employment agreements or arrangements
between the Parties.

 

  11. AMENDMENT.

This Agreement cannot be amended or modified except by a written agreement
signed by the Executive and the Companies.

 

  12. WAIVER.

No term, covenant or condition of this Agreement or any breach thereof shall be
deemed waived, except with the written consent of the Party against whom the
wavier is claimed, and any waiver or any such term, covenant, condition or
breach shall not be deemed to be a waiver of any preceding or succeeding breach
of the same or any other term, covenant, condition or breach.

 

11.



--------------------------------------------------------------------------------

  13. SEVERABILITY.

The finding by a court of competent jurisdiction of the unenforceability,
invalidity or illegality of any provision of this Agreement shall not render any
other provision of this Agreement unenforceable, invalid or illegal. Such court
shall have the authority to modify or replace the invalid or unenforceable term
or provision with a valid and enforceable term or provision, which most
accurately represents the Parties’ intention with respect to the invalid or
unenforceable term, or provision.

 

  14. INTERPRETATION; CONSTRUCTION.

The headings set forth in this Agreement are for convenience of reference only
and shall not be used in interpreting this Agreement. The Parties acknowledge
that each Party and its counsel has reviewed and revised, or had an opportunity
to review and revise, this Agreement, and any rule of construction to the effect
that any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Agreement.

 

  15. REPRESENTATIONS AND WARRANTIES.

The Executive represents and warrants that Executive is not restricted or
prohibited, contractually or otherwise, from entering into and performing each
of the terms and covenants contained in this Agreement, and that Executive’s
execution and performance of this Agreement will not violate or breach any other
agreements between the Executive and any other person or entity.

 

  16. COUNTERPARTS.

This Agreement may be executed in two counterparts, each of which shall be
deemed an original, all of which together shall contribute one and the same
instrument.

 

  17. TRADE SECRETS OF OTHERS.

It is the understanding of both the Companies and the Executive that the
Executive shall not divulge to the Companies and/or its subsidiaries any
confidential information or trade secrets belonging to others, including the
Executive’s former employers, nor shall the Companies and/or their Affiliates
seek to elicit from the Executive any such information. Consistent with the
foregoing, the Executive shall not provide to the Companies and/or their
Affiliates, and the Companies and/or their Affiliates shall not request, any
documents or copies of documents containing such information.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

12.



--------------------------------------------------------------------------------

INSERT THERAPEUTICS By:   /s/ John Petrovich Its:   Chief Executive Officer &
President

Dated: October 31, 2007

 

CALANDO PHARMACEUTICALS By:   /s/ John Petrovich Its:   Chief Executive
Officer & President

Dated: October 31, 2007

 

EXECUTIVE: /s/ Larry Stambaugh LARRY STAMBAUGH

Dated: October 31, 2007

 

13.



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE AND WAIVER OF CLAIMS

TO BE SIGNED FOLLOWING TERMINATION WITHOUT CAUSE

OR RESIGNATION FOR GOOD REASON

In consideration of the payments and other benefits set forth in the Employment
Agreement of October 30, 2007, to which this form is attached, I, Larry
Stambaugh, hereby furnish INSERT THERAPEUTICS and CALANDO PHARMACEUTICALS (the
“Companies”), with the following release and waiver (“Release and Waiver”).

1. Termination of Employment. You acknowledge that your employment at the
Companies terminated on (DATE) (“Date of Termination”) and that you have or will
return the following property to the Companies: (1) keys to the Companies’
office, file cabinets and mailbox, and (2) any and all of the Companies’
electronic devices, electronic data, computer equipment, software and/or other
computer or electronic media containing information relating to the Companies.

2. Payments. You will be paid through (DATE) via the direct payroll deposit on
(DATE). On (DATE) through the same direct payroll deposit, you will also be paid
any accrued vacation time through the Date of Termination (less all applicable
tax withholdings and deductions). As consideration for signing this Release,
will pay you an additional (AMOUNT) less all applicable tax withholdings and
deductions seven (7) days after signing the release (see paragraph 6 below) and
receipt of the signed Release by (Authorized representative of Company). This
severance payment is in addition to what you’ve already paid and will be paid to
you.

3. Continued Benefits. This Release will not affect your rights in the
Companies’ 401k Plans or any other profit sharing/pension plan that continue
after the company’s dissolution, and you will continue to be able to seek
insurance coverage under COBRA.

4. Release. By signing below, you release the Companies, its officers,
directors, agents and employees (the Companies and all other parties,
collectively, the “Release Parties”), from all claims, rights, duties,
obligations, debts, liabilities, damages, injuries, actions or causes of action
whether foreseen or unforeseen, contingent or actual and whether known or
hereafter discovered, whether in law, equity or otherwise, which you, your
successors or assigns has or may have against such person or entity, for or by
reason of any matter with regard to facts or events occurring up to and
including the date hereof, including, without limitation any and all claims that
arising from your employment with the Companies or the termination of such
employment.

5. Waiver. In light of our intention that this release extend to any and all
claims, known or unknown, you expressly waives any and all rights granted by
California Civil Code Section 1542 (or any other analogous federal or state law
or regulation). Section 1542 reads as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

1.



--------------------------------------------------------------------------------

6. Age Discrimination Release. The following release applies to all claims by
you arising under the Age Discrimination in Employment Act and/or the Older
Workers Benefit Protection Act of 1990 (collectively “ADEA/OWBPA”) and shall be
referred to as the “ADEA Release.”

A. In consideration for twenty-five percent (25%) of the payment to be made
pursuant to paragraph 2, above, you, individually and on behalf of your heirs,
successors and assigns, hereby completely release and forever discharge the
Released Parties from and against any and all matters, claims, demands,
liabilities, debts, and causes of action arising under the ADEA/OWBPA and
arising out of or relating directly or indirectly to your employment with the
Companies and/or the termination of such employment.

B. You understand that this ADEA Release does not release any rights or claims
you may have against any of the Released Parties that arise after the date of
this Release.

C. You hereby acknowledges that you have been informed that you may take up to
twenty-one (21) days to consider this Release, including this ADEA Release, if
you so desire. You acknowledge that you have carefully reviewed and fully
understand all of the provisions of this Release, and you are entering into this
Release voluntarily and of your own free will.

D. You hereby acknowledge that you many revoke this entire Release within seven
(7) days from the date you sign this Release, with such revocation effective
only upon written notice to the Companies, within such seven (7) day period
(“Revocation Period”). In such event, all provisions of this Release shall be
null and void.

7. Continuing Obligations.

A. You agree to refrain from any malicious disparagement that is injurious to
the reputation or interest of the Companies, Arrowhead Research Corporation, its
affiliates or any of its officers, directors, agents and employees in their
capacities as such.

B. Additionally, you acknowledge that, while employed at the Companies, you had
access to, and possessed confidential business information and proprietary
information about, the Companies (“Confidential Information”). You agree not:
(i) to disclose any Confidential Information; or (ii) to use any Confidential
Information for your own purpose or for the benefit of any other person, firm,
corporation, association or entity under any circumstances.

 

2.



--------------------------------------------------------------------------------

C. In order to preserve the confidentiality of the Confidential Information and
to protect the Companies’s proprietary interest in its trade secrets, you agree
that for a period of one year following the Date of Termination, you will not
solicit, on your own behalf or on behalf of any other person, firm, company or
corporation, any of the Companies’ clients whom you solicited or with whom
Employee dealt or became acquainted or whose names became known to you while you
were employed with the Companies

8. Privacy. You agree that the terms of this Release are a private matter, which
shall not be divulged in any form to others. Accordingly, you agree that, except
as provided by law, your will not disclose, disseminate and/or publicize or
cause to be disclosed, disseminated and/or publicized any of the terms of this
Release or the discussions which have led up to this Release to anyone, with the
exception of your attorney, any financial or tax advisors, and immediate family
members, who shall not divulge its contents to any third party.

9. Legal Counsel. The Companies strongly recommends that you seek independent
legal counsel to advise you regarding your rights and obligations contained in
this Release.

10. Miscellaneous. Nothing contained herein shall be construed as an admission
of any wrongdoing or liability whatsoever by you or the Companies This Release
shall be binding upon and inure to the benefit of you and each of your
representatives, successors or assigns, if any. This Release shall be construed,
and the rights and duties of the parties hereto determined, in accordance with
the internal substantive laws of the State of California. This Release
constitutes the entire agreement between the parties hereto with respect to the
subject matter hereof and supersedes and cancels all prior and contemporaneous
written or oral agreements with respect to any release of claims.

 

3.



--------------------------------------------------------------------------------

By signing below, you confirm that you have carefully read this Release, that
you have had the opportunity to discuss this with legal counsel, if desired, and
that this Release is final and binding.

 

Dated:               By:             A Duly Authorized Representative

 

Dated: ________________________           By:           Print Name:      
Address:                                

 

4.